        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GWINNETT COUNTY NAACP, as an
organization; GEORGIA STATE
CONFERENCE OF THE NAACP, as an
organization; and GEORGIA         Civil Action
COALITION FOR THE PEOPLES’        Case No. __________________
AGENDA, INC., as an organization;

              Plaintiffs,                  COMPLAINT FOR
                                           INJUNCTIVE AND
v.                                         DECLARATORY RELIEF

GWINNETT COUNTY BOARD OF                   EXPEDITED TREATMENT
REGISTRATION AND ELECTIONS;                REQUESTED
JOHN MANGANO, STEPHEN DAY,
BEN SATTERFIELD, BEAUTY                    First and Fourteenth
BALDWIN, and ALICE O’LENICK in             Amendments to the United States
their official capacities as members of    Constitution
the Board of Registration and Elections;
BEN KU, MARLENE FOSQUE,
TOMMY HUNTER, CHARLOTTE
NASH, AND JACE BROOKS, in their
official capacities as Gwinnett County
Commissioners;

              Defendants.




      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 2 of 23




                                  INTRODUCTION

      1.      This action seeks to prevent the Gwinnett County Board of

Commissioners and the Gwinnett County Board of Registration and Elections

(“BORE”) from eliminating the first week of early voting at satellite locations in

the upcoming March 2020 presidential primary election.

      2.      A bipartisan majority of the Gwinnett County BORE supports

restoring the first week of early voting at the satellite locations for the March 2020

primary election.     See Arielle Kass, Gwinnett elections board has bipartisan

support for more early voting, The Atlanta Journal-Constitution, Feb. 21, 2020,

available at https://www.ajc.com/news/local/gwinnett-won-expand-early-voting-

requested-elections-board/hoTkZvc1H60lgupBfTPjMI/.

      3.      If early voting at the satellite early voting locations is not restored, an

unfortunate history will repeat itself and voters will be severely burdened and

potentially disenfranchised in the March 2020 primary election.

      4.      Gwinnett County voters have repeatedly confronted long lines and

waits on the first day of early voting when satellite locations are not open. In both

the 2018 and 2016 general elections, hundreds of voters endured waiting periods of




                                               2

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 3 of 23




four hours or longer. Some voters even collapsed while waiting in line outside in

extreme weather conditions to exercise their constitutional right to vote.

      5.      Defendants Gwinnett County BORE, and the Gwinnett County Board

of Commissioners do not have a legitimate reason to withhold the first week of

satellite early voting, which is reflected in their shifting rationales and

misrepresentations regarding the reasoning for walking back the initial decision to

open the satellite locations for all three weeks, beginning on Monday, March 2.

      6.      Instead of responding to the demonstrated needs of Gwinnett County

voters, officials have resorted to finger pointing. The Gwinnett BORE says it

could operate the satellite locations but blames a lack of funding. Meanwhile, the

Board of Commissioners say the money is available in a contingency fund, but

asserts vague-defined implementation concerns that do not withstand any scrutiny.

      7.      Voters should not have to endure these burdens to exercise their right

to access the franchise, particularly when additional locations are available and

sought on a bipartisan basis by the Gwinnett County BORE. For the upcoming

March 2020 presidential primary, satellite locations were scheduled to open on

Monday, March 2.




                                             3

      601712240.1
          Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 4 of 23




       8.      Without relief, many eligible prospective voters will face the long

lines, delays, and potential disenfranchisement that burdened early voting in

Gwinnett County in 2016 and 2018.

                             JURISDICTION & VENUE

       9.      This Court has jurisdiction of this action pursuant to (1) 28 U.S.C.

§ 1343(a), because this action seeks to redress the deprivation, under color of state

law, of rights, privileges and immunities secured by the United States Constitution;

and (2) 28 U.S.C. § 1331, because this action arises under the laws of the United

States.

       10.     This Court has jurisdiction to grant both declaratory and injunctive

relief, pursuant to 28 U.S.C. §§ 2201 and 2202.

       11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2),

because a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                                  THE PARTIES

       12.     Plaintiff GWINNETT COUNTY NAACP (“Gwinnett NAACP”) is a

non-partisan, interracial, nonprofit membership organization. Its mission is to

secure the political, educational, social, and economic equality of rights in order to


                                             4

       601712240.1
          Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 5 of 23




eliminate race-based discrimination and ensure the health and well-being of all

persons. The Gwinnett NAACP has committed, and continues to commit time and

resources to get out the vote efforts aimed at increasing voter participation. These

include voter registration drives, outreach to underserved communities, and voter

education and engagement efforts. The Gwinnett County NAACP’s leadership has

advocated for the adoption and implementation of procedures and practices that

enhance voter access in Gwinnett County, including at the Gwinnett County Board

of Registration and Elections’ meeting held in January and February of 2020.

Gwinnett County’s decision not to provide for the first week of satellite early

voting will require the Gwinnett County NAACP to divert resources to educate

voters about the change in plans.       The organization is already working on

preparing and disseminating updated information to voters, and is planning to

engage in increased outreach to ensure voters are adequately informed that

satellite early voting locations will be unavailable during the week of March 2,

2020. The cutbacks have caused the Gwinnett County NAACP to reconsider its

poll monitor staffing plans for the March 2020 primary election in Gwinnett

County.     The Gwinnett County NAACP is diverting resources to focus on




                                            5

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 6 of 23




recruitment of additional volunteers to work at the Gwinnett Voter Registration

office during the first week of satellite early voting.

      13.     Plaintiff GEORGIA STATE CONFERENCE OF THE NAACP

(“Georgia NAACP”) is a non-partisan, interracial, nonprofit membership

organization. Its mission is to eliminate racial discrimination through democratic

processes and ensure the equal political, educational, social, and economic rights

of all persons, in particular African-Americans. The Georgia NAACP works to

protect voting rights through litigation, advocacy, legislation, communication, and

outreach, including get out the vote efforts and election protection. The Georgia

NAACP has been conducting voter education efforts in Gwinnett County for the

March 2020 primary election and encouraging voters to cast ballots early. Until

January 21, 2019, the Georgia NAACP had relied on representations by the

Gwinnett BORE that satellite early voting locations would be open for all three

weeks of the early voting period for the March 2020 primary election. With the

changes to the early voting program announced by Gwinnett County on January

21, 2019, the Georgia NAACP will have to revise its voter education materials for

the March 2020 primary election on short notice. It is also preparing to divert




                                               6

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 7 of 23




resources to assist voters impacted by the absence of the satellite locations and

long lines at the Lawrenceville location.

      14.     Plaintiff THE GEORGIA COALITION FOR THE PEOPLES’

AGENDA, INC. (“GCPA”) is a Georgia nonprofit corporation with its principal

place of business located in Atlanta, Georgia. The GCPA is a coalition of more

than 30 organizations, which collectively have more than 5,000 individual

members.      The organization encourages voter registration and participation,

particularly among minority and low-income citizens. The GCPA’s support of

voting rights is central to its mission.    The organization has committed, and

continues to commit, time and resources to conducting voter education, Souls to

the Polls, and other GOTV efforts in Gwinnett County that seek to encourage

turnout. During the early voting period for the March 2020 primary, the GCPA

will be offering voters transportation to polling places in several counties across

the state, including in Gwinnett. The GCPA has a van and a driver on call to

transport these voters to and from Gwinnett County early voting locations. During

the first week of early voting, that van and driver will be available to transport

voters to the county’s sole early voting location, the Gwinnett Voter Registration

and Elections Office. The GCPA is planning on assigning poll monitors at the


                                            7

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 8 of 23




Gwinnett Elections Office to troubleshoot problems voters might encounter and to

encourage voters to stay in long lines by engaging with voters and providing water

to individuals who are experiencing physical difficulties with the wait. The GCPA

will have to expend additional resources on its get out the vote efforts to account

for the cutbacks to early voting in Gwinnett County by educating voters about the

changes to early voting and expending additional resources to transport voters to

and from the polls.

      15.     Defendants CHARLOTTE J. NASH (Chairman), JACE BROOKS,

(District 1), BEN KU (District 2), TOMMY HUNTER (District 3), and

MARLENE M. FOSQUE (District 4) are members of the Board of

Commissioners, and are being sued in their official capacities.       As Gwinnett

County Commissioners, they are responsible for adopting the county’s budget and

authorizing expenditures, providing the necessary tools for the BORE to run state

and federal elections in which citizens who are residents of the county and eligible

voters may cast a ballot.

      16.     Defendant GWINNETT COUNTY BOARD OF REGISTRATIONS

AND ELECTIONS (“BORE”) is responsible for the administration of elections in

Gwinnett County, as provided by Georgia state law. O.C.G.A. § 21-2-40.


                                            8

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 9 of 23




      17.     Defendants    JOHN     MANGANO,        STEPHEN       DAY,    ALICE

O’LENICK, BEAUTY BALDWIN, and BEN SATTERFIELD, (“BORE

Members”) are members of the BORE, and are being sued in their official

capacities. The BORE members have the authority to exercise the powers and

duties of a county election superintendent with respect to conducting elections in

Gwinnett County, see O.C.G.A. § 21–2–70 et. seq. Duties of a county election

superintendent include, among others, the following: (i) “To select and equip

polling places for use in primaries and elections in accordance with [the Georgia

Election Code],” O.C.G.A. § 21–2–70(4); and (ii) “To make and issue such rules,

regulations, and instructions, consistent with law, including the rules and

regulations promulgated by the State Election Board, as he or she may deem

necessary for the guidance of poll officers, custodians, and electors in primaries

and elections,” id. § 21–2–70(7).

                       STATEMENT OF FACTS & LAW

      18.     Under Georgia law, in person early voting must begin “[o]n the fourth

Monday immediately prior to each primary or election,” which must continue until

“the Friday immediately prior to each primary, election, or runoff.” O.C.G.A. §

21-2-385(d)(1).     Georgia law requires that early voting be conducted during


                                            9

      601712240.1
          Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 10 of 23




business hours and on the second Saturday before the election and further provides

that counties “may extend the hours for voting beyond regular business hours and

may provide for additional voting locations. . . to suit the needs of the electors of

the jurisdiction at their option.” Id. § 21-2-385(d)(1)(D).

      19.     Gwinnett County is one of the fastest growing counties in the country

in terms of population growth. As of February 1, 2020, Gwinnett County had

557,837 active registered voters, according to the Georgia Secretary of State’s

office.

      20.     Officials representing Gwinnett County’s school district recently

acknowledged that Gwinnett County’s demographic changes have been rapid and

profound.

      21.     Despite its burgeoning population, Gwinnett County has chosen to

employ an early voting scheme in which it provides for all three weeks of early

voting at a single location, the Gwinnett County Voter Registration and Elections

Office in Lawrenceville, while operating satellite early voting locations during the

second and third week of early voting.

      22.     In 2018, Gwinnett County operated seven satellite early voting

locations for the last two weeks of early voting.        In 2016, Gwinnett County


                                             10

      601712240.1
           Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 11 of 23




operated two satellite early voting locations for the last two weeks of early voting,

and a total of seven satellite locations for the last week of early voting.

       23.     During the first week of early voting in elections in 2016 and 2018,

the Gwinnett Voter Registration and Elections Office was the only early voting

location that was open. The results were disastrous.

       24.     On the first day of early voting for the 2016 general election, more

than 400 people lined up to exercise their right to vote at BORE headquarters, the

only location offering early voting opportunities that day.

       25.     Voters that day had to wait as long as five hours in order to cast their

ballots.

       26.     As a result of these long lines, some voters were unable to make their

voices heard. At least three people waiting in line collapsed after being exposed to

temperatures outside for too long.

       27.     Other voters, who arrived later in the day, left before being able to

vote because they faced a three-and-a-half-hour wait.

       28.     Even once BORE opened some satellite voting locations, later that

week, voters faced long waits to make their voices heard. Local reports indicate

that many voters waited an hour or more.


                                              11

       601712240.1
       Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 12 of 23




      29.     In October of 2016, recognizing that demand for early voting during

the first week far exceeded the capacity of the single available early voting poll

site, the Gwinnett County Commissioners approved opening additional satellite

locations to help address long lines at the polls. Commissioners Jace Brooks and

Charlotte Nash testified in depositions that opening the satellite locations helped to

ameliorate the problems that occurred during the first week of early voting.

Exhibit 5, Transcript of the Deposition of Charlotte Nash, Ga. State Conf. of the

NAACP v. Gwinnett Cty., No. 1:16-cv-02852-AT, Doc. 324, at 269:8-19, 270:17-6

(confirming that “we did add additional locations once we saw how long the lines

were” in October of 2016); Exhibit 6, Transcript of the Deposition of Jace Brooks,

Ga. State Conf. of the NAACP v. Gwinnett Cty., No. 1:16-cv-02852-AT, Doc. 321,

at 234:19-235:8.

      30.     The early voting period prior to the 2018 general election also saw

voters endure long waits to cast their ballots. With one week of early voting

remaining, former County Election Supervisor Lynn Ledlford stated that some

voters had to wait as long as one hour and fifteen minutes, and projected that wait

times would increase as Election Day approached. Advance Voting in Gwinnett

Continues           Through           Nov.           2,         available           at


                                             12

      601712240.1
          Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 13 of 23




https://www.gwinnettcounty.com/web/gwinnett/newsandevents/newsdetails?news

=PressReleases/AdvanceVoting_102618; Gwinnett County Early Voting wait times

posted,         Fox         5      Atlanta,      Oct.    16,     2018,        available    at

https://www.fox5atlanta.com/news/gwinnett-county-early-voting-wait-times-

posted.

         31.     These instances of multiple-hour waits have imposed a severe and

discriminatory burden on voters who seek only to exercise their constitutional

rights. Even worse, the waits have caused some voters to collapse on account of

extreme weather conditions. Tony Thomas et al., Some wait several hours as early

voting      begins     in       Georgia,      WSB-TV,    Oct.   17,   2016,    available   at

https://www.wsbtv.com/news/politics/early-voting-begins-across-

state/458139151/.

         32.     Following a multi-year public campaign by the NAACP, minority

community leaders, and elected officials, in August 2019, the Gwinnett BORE

made a budget request to the Gwinnett County Board of Commissioners for funds

to open satellite locations throughout the three week early voting period for all

elections in 2019. Amanda C. Coyne, Gwinnett voters could get an extra week of

early voting in 2020, The Atlanta Journal-Constitution, Aug. 28, 2019, available at


                                                    13

         601712240.1
         Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 14 of 23




https://www.ajc.com/news/local/gwinnett-voters-could-get-extra-week-early-

voting-2020/HyxDtTqZWxDEZCfeMhKdjP/.

        33.     The Gwinnett BORE’s August 2019 budget request provided for the

first week of early voting at satellite locations for the upcoming March 2020

primary election.

        34.     Under the Board’s proposal, satellite locations would have been open

for all three weeks of early voting, including Saturdays and Sundays, and they

would have been open from 7 am to 7 pm each day.

        35.     On November 18, 2019, Elections Supervisor Kristi Royston sent an

email to all of the members of the Gwinnett County Board of Registration and

Elections indicating that there would be three weeks of early voting at the satellite

locations under the 2020 budget proposal.

        36.     The Gwinnett County Board of Commissioners approved the budget

for the BORE on January 7, 2020. They provided for the additional money

required to open the satellite early voting locations but placed it in a contingency

fund.    County officials did not inform the Gwinnett BORE of the budgetary

maneuver.




                                             14

        601712240.1
       Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 15 of 23




      37.     At the January 21, 2020 BORE meeting, Elections Supervisor Kristi

Royston announced, on behalf of the BORE, that early voting would be reduced

from 19 days to 12 days at satellite locations for the March 2020 primary. To

support her announcement, Supervisor Royston explained that a voting-machine

vendor delay meant cutting time was necessary.        Earlier that day, Supervisor

Royston learned from a BORE employee that their voting-machine vendor,

Dominion Voting, was experiencing delays.

      38.     Just two days later, despite securing funds to operate early voting at

satellite locations, BORE officials publicly claimed budget cuts necessitated

eliminating first-week early voting at satellite locations. Exhibit D, Arielle Kass,

Gwinnett Won’t Expand Early Voting as Requested by Elections Board, Atlanta

Journal-Constitution, Jan. 23 2020.

      39.     Documents produced following public records requests reveal that

vendor delays in delivering new voting machines and attendant implementation-

related complications were the primary considerations motivating the decision to

eliminate the first week of early voting at satellite locations and impermissibly

burden citizens’ fundamental right to vote.




                                              15

      601712240.1
       Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 16 of 23




      40.     Commission Chairperson Charlotte Nash stated in a January 22 nd

email that “funding is not what the decision turns on,” that “the real issue is

logistics of ensuring best probability of managing election [sic] properly,” and that

“staff questions the ability to handle more satellite locations for the first week of

AIP voting with all the other tasks that must be done in the short time frame after

delivery of equipment.” Indeed, in a January 29th email Chairperson Nash again

confirmed that the decision was based on “logistical challenges such as poll worker

fatigue over the year,” (2) that “we still did not have voting equipment other than

two demo sets,” and “the reality of the compressed time frame.”

      41.     Tina Fleming, Gwinnett County Director of the Office of Community

Services, stated in a January 22 email that “[s]taff questions the ability to increase

satellite hours… for the first week of AIP voting at the 7 satellites, due to logistics

with equipment, training staff and managing elections properly.”

      42.     At the time, Dominion was far behind schedule in delivering the new

voting machines to the Gwinnett BORE. However, as of February 24, 2020, the

BORE had received 2,247 of the 2,255 new voting machines required for the

March primary.




                                             16

      601712240.1
       Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 17 of 23




      43.     Even if the new machines had never arrived, the Gwinnett BORE,

should have been prepared to conduct early voting at the satellite locations. On

August 15, 2019, the Honorable Judge Amy Totenberg ordered state election

officials to develop a “default back-up plan” involving the use of paper ballots that

“addresses the contingency that the new BMD system enacted by the State

Legislature may not be completely rolled out and ready for operation” at the time

of the March 2020 elections. Curling v. Raffensperger, 397 F. Supp. 3d 1334,

1410 (N.D. Ga. 2019). The Georgia State Election Board promulgated appropriate

rules. See SEB Rule 183-1-12.01(2). Pursuant to those rules, if the Gwinnett

BORE is not prepared to administer early voting at satellite locations using the new

voting machines, it must administer early voting using paper ballots.

                                  COUNT I
                 Violation of the Fundamental Right to Vote
 42 U.S.C. § 1983, First and Fourteenth Amendments to the U.S. Constitution

      44.      Plaintiffs re-allege the allegations set forth in the paragraphs above as

though fully set forth herein.

      45.     Defendants, Gwinnett BORE and its members, acting under color of

state law, have eliminated the first week of early voting at satellite locations for the

March 2020 primary election that was included in the Gwinnett BORE’s 2019


                                              17

      601712240.1
       Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 18 of 23




budget request. Defendants Gwinnett County Board of Commissioners contributed

to this decision, by arbitrarily placing money for satellite locations in a

contingency funds. Unless enjoined, the failure to open the satellite locations

during the first week of early voting will result in extreme burdens on the

fundamental right to vote in the March 2020 primary election and potential

disenfranchisement.

      46.     In 2016 and 2018, the Gwinnett BORE operated one early voting

location during the first week of early voting and the results were disastrous.

Extraordinarily long lines developed at the Gwinnett Voter Registration and

Elections Office with wait times extending as long as five hours. These conditions

resulted in three voters collapsing as they waited outdoors. These burdens are

indisputably severe and are very likely to recur in the March 2020 primary

election.   Turnout is expected to be high and early voting is increasing in

popularity in Gwinnett County as evidenced by turnout patterns from past

elections. Voters will undoubtedly suffer a severe burden on their fundamental

right to vote, guaranteed by the First and Fourteenth Amendments, if BORE does

not operate satellite locations throughout the upcoming early voting period.




                                            18

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 19 of 23




      47.     Voters’ burden will also be discriminatory, as Gwinnett County has

many Black residents who depend upon the flexibility early voting affords them.

County residents of a lower socioeconomic status will also suffer; inflexible work

schedules, a need for childcare and the challenge of finding means to travel make

their need for flexibility particularly acute.

      48.     This severe and discriminatory burden requires heightened scrutiny.

However, the BORE’s decision to eliminate the first week of early voting at

satellite locations could not pass muster even under the most lenient level of

scrutiny. scrutiny.

      49.     County officials have known for years that there were long lines

during early voting, as Commissioners Hunter, Nash, and Brooks have testified to

in depositions. Commissioners Nash and Brooks testified that they knew opening

additional early voting locations ameliorated the problems with long lines and

voter hardship and disenfranchisement.

      50.     Rather than address this issue, county officials have devolved into a

blame game. The Gwinnett BORE blames the county budget for cutbacks to the

early voting program, an excuse that has proven to be a sham because the Board of

Commissioners approved the funding and placed it in a contingency fund.


                                                 19

      601712240.1
        Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 20 of 23




Meanwhile, the Commissioners assert the funding is available and instead blame

the BORE’s inability to implement the additional week of early voting at the

satellite locations.

       51.     It is not a legitimate justification to cite problems stemming from the

delayed delivery of voting machines as an excuse.             The state has already

promulgated rules requiring the use of paper ballots, in compliance with Judge

Totenberg’s order. Pursuant to those rules, if the Gwinnett BORE is not prepared

to administer early voting at satellite locations using the new voting machines, they

must do so using paper ballots, with appropriate options for voters who are unable

to mark ballots by hand.

       52.     Plaintiffs are without an adequate remedy at law unless this Court

grants the relief requested and orders the BORE to open satellite locations during

the first week of early voting.

                              PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs respectfully pray that the Court:

       1.      Enter judgment in favor of the Plaintiffs and against Defendants on

the claims for relief as alleged in this Complaint:




                                              20

       601712240.1
         Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 21 of 23




        2.      Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

declaring that the BORE’s decision to no longer offer three weeks of early voting

at satellite locations violates the fundamental right to vote under the First and

Fourteenth Amendments.

        3.      Grant Plaintiffs preliminary or permanent injunctive relief by ordering

that:

                a.    Defendants BORE and its members reinstate the first week of

                early voting at the seven satellite locations in Gwinnett County for the

                March 2020 primary election;

                b.    Defendant members of the Gwinnett County Board of

                Commissioners release the necessary money from Gwinnett County’s

                2020 contingency fund for the additional week of early voting at the

                satellite locations for the March 2020 primary election;

                c.    Defendants BORE and its members, and Defendant members of

                the Gwinnett County Board of Commissioners post notice of the

                additional early voting opportunities prominently on the Gwinnett

                County and Gwinnett BORE’s websites and inform media outlets of




                                               21

        601712240.1
           Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 22 of 23




               the same by issuing a press release and employing other available

               means;

               d.    Defendants BORE and its members provide for a sufficient

               number of paper ballots at all early voting locations so that voting can

               continue in the event voting machines are unavailable or become

               inoperable during the first week of early voting.

       4.      Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to

statute;

       5.      Retain jurisdiction over this action to ensure that Defendants comply

with any order(s) issued by this Court; and

       6.      Grant Plaintiffs such other and further relief as the Court deems just

and proper.

       Respectfully submitted this 27th day of February, 2020.

                            By: /s/ Jennifer Dempsey
                                Georgia Bar No. 217536
                                Julia Fenwick Ost
                                Georgia Bar No. 940532
                                Bryan Cave Leighton Paisner LLP
                                1201 West Peachtree Street
                                Atlanta, Georgia 30309-3488
                                Telephone: (404) 572-6600
                                Email: jennifer.dempsey@bclplaw.com


                                              22

       601712240.1
 Case 1:20-cv-00912-SDG Document 1 Filed 02/27/20 Page 23 of 23




                       Ezra Rosenberg
                       Attorney for Plaintiffs
                       Pro hac vice application forthcoming
                       Lawyers’ Committee for Civil Rights Under Law
                       1500 K Street NW, Suite 900
                       Washington, DC 20005
                       Telephone: (202) 662-8300
                       Email: erosenberg@lawyerscommittee.org

                       Julie Houk
                       Attorney for Plaintiffs
                       Pro hac vice application forthcoming
                       Lawyers’ Committee for Civil Rights Under Law
                       1500 K Street NW, Suite 900
                       Washington, DC 20005
                       Telephone: (202) 662-8391
                       Email: jhouk@lawyerscommittee.org

                       John Powers
                       Attorney for Plaintiffs
                       Pro hac vice application forthcoming
                       Lawyers’ Committee for Civil Rights Under Law
                       1500 K Street NW, Suite 900
                       Washington, DC 20005
                       Telephone: (202) 662-8389
                       Email: jpowers@lawyerscommittee.org

                       Counsel for Plaintiffs




                                   23

601712240.1
